Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 07/18/2022 have been fully considered and are persuasive. Claims have been amended to overcome the rejections under 35 U.S.C. 112(b), which are withdrawn. Drawings have been modified to overcome the previously applied objections, which are withdrawn.
The closest prior art references are Arai (WO 2011093427), Herring (US 2014/0272440), and O’Neil (US 2009/0142514), the teachings of which are detailed in the previous Office actions. However these references fail to teach or fairly suggest a method in which a first surface of a substrate structure is modified with plasma in which only Argon and Nitrogen are used as process gases in the instantly claimed flow rates and content ratio prior to lamination on a release layer opposite a second substrate structure which is also laminated onto the release layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746